Exhibit 10(hhh)
AMENDMENT TO CHAIRMANSHIP AGREEMENT
     The agreement, dated August 30, 2005 (the “Agreement”), by and between
Hasbro, Inc. (“Hasbro” or “the Company”), and Alan G. Hassenfeld
(“Mr. Hassenfeld”), currently Chairman of the Board of the Company (the
“Board”), is hereby amended, effective as of May 22, 2008 (“the “Effective
Date”), in the manner set forth below:
     1. Section 4 of the Agreement shall be replaced in its entirety with the
following provision:
     “Term of Agreement; Service as a Director.
          a. Commencing as of the Effective Date, Mr. Hassenfeld’s term as
Chairman of the Board shall end; however, Mr. Hassenfeld shall continue to serve
as a director of the Company and as Chair of the Board’s Executive Committee. In
this capacity, Mr. Hassenfeld shall have the same duties and responsibilities as
other Board members, as well as the duties and responsibilities associated with
chairing the Executive Committee.
          b. This agreement shall extend for an initial two (2) year term from
the Effective Date, which term shall be renewed automatically for periods of one
(1) year commencing on the second anniversary of the Effective Date and on each
subsequent anniversary thereafter, unless either Mr. Hassenfeld or the Board of
Directors of the Company gives written notice of non-renewal to the other no
later than December 31st of the year preceding the expiration of the
then-current term, or unless such term is terminated earlier pursuant to Section
8 of the Agreement (such time period is referred to as the “Service Period”).
Subject to the restrictions on competition, solicitation, and disclosure of
proprietary information set forth in Sections 10 and 11 of the Agreement,
Mr. Hassenfeld may work as an employee, director, or as a consultant for any
person or entity during the Service Period, provided that such employment does
not interfere with the performance of his duties as a director of the Company or
constitute a conflict of interest. Such employment or consulting arrangement
shall not in any way violate the provisions of this Agreement, nor in any way
limit Mr. Hassenfeld’s right to receive the payments and benefits provided for
thereunder.
     2. The second sentence of Section 5 of the Agreement shall be amended by
removing the term “$45,000”.
     3. The third and fourth sentences of Section 5 of the Agreement shall be
replaced in their entirety with the following:
     “Further, during the Service Period, the Company shall (a) bear the
reasonable cost of salary and benefits for one secretary (any additional
secretarial assistance shall be

 



--------------------------------------------------------------------------------



 



at Mr. Hassenfeld’s expense); (b) in lieu of his current office at Company
headquarters (which will be vacated by October 1, 2008), reimburse
Mr. Hassenfeld on a quarterly basis for the cost of mutually-acceptable office
space for Mr. Hassenfeld and his support staff in Providence, Rhode Island (the
“Providence office space”); (c) pay $6,250 per calendar quarter towards office
expenses incurred in connection with the operation of the Providence office; and
(d) pay $50,000 per calendar quarter towards expenses incurred by Mr. Hassenfeld
in connection with his activities as a director of Hasbro, his chairmanship of
the ICTI “CARE” process, and as a public “ambassador” for the toy industry
(including, without limitation, travel expenses and dues for membership in such
organizations as the World Economic Forum). Unless otherwise agreed, memberships
in organizations funded through this expense allowance will be in
Mr. Hassenfeld’s name, rather than the name of the Company. In addition, in
connection with Mr. Hassenfeld’s relocation to the Providence office space, the
Company shall, upon receipt of appropriate written documentation, reimburse
out-of-pocket costs for leasehold improvements, furnishings and other
preparatory expenses in amounts to be agreed by the parties. Items (b), (c) and
(d) above shall be paid at the start of each calendar quarter, and shall be
pro-rated for any partial calendar quarter during the Service Period. Payments
pursuant to (b) and (c) above shall commence as of the date upon which
Mr. Hassenfeld takes occupancy of the Providence office space, and the payment
pursuant to (d) shall commence as of May 22, 2008. In the event that the Service
Period ends prior to the end of the lease term for the Providence office space,
the Company shall, upon receipt of written notice from Mr. Hassenfeld within
thirty (30) days of the termination of the Service Period, accept an assignment
or sub-lease of the lease from Mr. Hassenfeld.”
     4. Section 8.d. (a) shall be amended by substituting the words “as Chair of
the Executive Committee of the Board” for “or for the Company’s Chief Executive
Officer”. Lines 3 and 4 of Section 8.e. shall be amended by substituting
“removal as a director” for “cessation of services as Chairman”.
     5. Line 6 of Section 9 shall be amended by substituting “a director” for
“as Chairman”.
     6. As of the Effective Date, the words “Mr. Hassenfeld” shall be
substituted for “Chairman” or “the Chairman”, and the words “Service Period”
shall be substituted for “Chairmanship Period”, wherever they appear in sections
1 — 26 of the Agreement.
     7. All other terms and conditions of the Agreement shall remain in full
force and effect.
     8. The parties acknowledge that they have had an opportunity to consult
with legal advisors regarding the terms and effect of this agreement.

 



--------------------------------------------------------------------------------



 



     The parties have executed this Amendment effective as of the date set forth
above.

                  HASBRO, INC.    
 
           
 
  By:
Name:  /s/ Brian Goldner
 
Brian Goldner    
 
           
 
  Title: President and CEO    
 
           
 
                ALAN G. HASSENFELD    
 
                /s/ Alan G. Hassenfeld              

 